Exhibit 10.15

SECOND AMENDMENT TO LOAN AGREEMENT

THIS SECOND AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is made and entered
into as of February 20, 2006 (the “Amendment Closing Date”), to be effective
with respect to certain provisions herein as of September 22, 2005 (the
“Amendment Effective Date”), by and among WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association (the “Bank”), FOSSIL PARTNERS, L.P.
(the “Borrower”), FOSSIL, INC. (the “Company”), FOSSIL INTERMEDIATE, INC.
(“Fossil Intermediate”), FOSSIL TRUST (“Fossil Trust”), FOSSIL STORES I, INC.
(“Fossil I”), ARROW MERCHANDISING, INC. (“Arrow Merchandising”) and FOSSIL
HOLDINGS, LLC (“Fossil Holdings”) (the Company, Fossil Intermediate, Fossil
Trust, Fossil I, Arrow Merchandising and Fossil Holdings are sometimes referred
to herein individually as a “Guarantor” and collectively as the “Guarantors”).

RECITALS

WHEREAS, the Bank, the Borrower and the Guarantors are parties to that certain
Loan Agreement, dated as of September 23, 2004 (as amended, modified or
supplemented, from time to time, the “Agreement”); and

WHEREAS, the parties to the Agreement entered into that certain First Amendment
to Loan Agreement as of September 22, 2005 whereby, among other things, current
liabilities for the purposes of the Quick Ratio in Section 14(a) of the
Agreement were expanded to include all indebtedness of the Borrower under all
Documentary or Stand-by Letters of Credit; and

WHEREAS, the parties hereto acknowledge and agree that in conjunction with
increasing the current liabilities included in the calculation of the Quick
Ratio, the Quick Ratio should have also been amended to 0.8 to 1.0 from 1.0 to
1.0, but was inadvertently not so amended; and

WHEREAS, the Bank, the Borrower and the Guarantors desire to amend the Agreement
and the other Loan Documents as herein set forth to correct the Quick Ratio
effective as of the date of the First Amendment to Loan Agreement.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

ARTICLE I

Definitions

1.01 Capitalized terms used in this Amendment are defined in the Agreement, as
amended hereby, unless otherwise stated.



--------------------------------------------------------------------------------

ARTICLE II

Amendments

2.01 Amendment to Section 14(a). Effective as of the Amendment Effective Date,
Section 14(a) of the Agreement is hereby deleted in its entirety and replaced
with the following:

“(a) Quick Ratio. Maintain, at all times, a ratio of (i) (A) cash, plus (B) cash
equivalents, plus (C) account receivables to (ii) current liabilities of not
less than 0.80 to 1.00. Cash, cash equivalents, accounts receivable and current
liabilities are defined according to generally accepted accounting principles,
with the exception that current liabilities will include all indebtedness of the
Borrower under the Revolving Note and all Documentary or Stand-by Letters of
Credit.”

ARTICLE III

Conditions Precedent

3.01 Conditions to Effectiveness. The effectiveness of this Amendment is subject
to the satisfaction of the following conditions precedent, unless specifically
waived in writing by the Bank:

(a) The Bank shall have received this Amendment, duly executed by the Borrower
and each Guarantor, in form and substance satisfactory to the Bank and its
counsel;

(b) There shall have been no material adverse change in the business or
financial condition of the Borrower or any Guarantor;

(c) There shall be no material adverse litigation, either pending or threatened,
against the Borrower or any Guarantor that could reasonably be expected to have
a material adverse effect on the Borrower or such Guarantor;

(d) The representations and warranties contained herein and in the Agreement and
the other Loan Documents, as each is amended hereby, shall be true and correct
as of the date hereof, as if made on the date hereof;

(e) No default or Event of Default under the Agreement, as amended hereby, shall
have occurred and be continuing, unless such default or Event of Default has
been specifically waived in writing by the Bank;

(f) All requisite corporate, partnership or trust proceedings, as appropriate,
shall have been taken by the Borrower and each Guarantor to authorize the
execution, delivery and performance of this Amendment, and such proceedings and
other legal matters incident thereto shall be satisfactory to the Bank and its
legal counsel; and

(g) The Bank shall have received from the Company or the Borrower, as
appropriate, all fees and expenses (if any) required to be paid to the Bank
pursuant to the Agreement, as amended hereby.

ARTICLE IV

No Waiver

4.01 Nothing contained herein shall be construed as a waiver by the Bank of any
covenant or provision of the Agreement, the other Loan Documents, this
Amendment, or of any other contract or instrument between the Borrower and/or
the Guarantors and the Bank, and the failure of the Bank at any time or times
hereafter to require strict performance by the Borrower and/or any Guarantor of
any provision thereof shall not waive, affect or diminish any right of the Bank
to thereafter demand strict compliance therewith. The Bank hereby reserves all
rights granted under the Agreement, the other Loan Documents, this Amendment and
any other contract or instrument between the Borrower and/or the Guarantors and
the Bank.



--------------------------------------------------------------------------------

ARTICLE V

Ratifications, Representations and Warranties, Covenants

5.01 General Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Agreement and the other Loan Documents, and, except as expressly modified
and superseded by this Amendment, the terms and provisions of the Agreement and
the other Loan Documents are ratified and confirmed and shall continue in full
force and effect. The parties hereto agree that the Agreement and the other Loan
Documents, as amended hereby, shall continue to be legal, valid, binding and
enforceable in accordance with their respective terms.

5.02 Ratification of Guaranties. Each of the Guarantors hereby acknowledges and
consents to all of the terms and conditions of this Amendment and the Revolving
Note and hereby ratifies and confirms the Guaranty Agreement to which it is a
party to or for the benefit of the Bank. Each of the Guarantors hereby
represents and acknowledges that it has no claims, counterclaims, offsets,
credits or defenses to the Loan Documents or the performance of its obligations
thereunder. Furthermore, each Guarantor agrees that nothing contained in this
Amendment or the Revolving Note shall adversely affect any right or remedy of
the Bank under the Guaranty Agreement to which such Guarantor is a party. Each
Guarantor hereby agrees that with respect to the Guaranty Agreement to which it
is a party, all references in such Guaranty Agreement to the “Guaranteed
Obligations” shall include, without limitation, the obligations of the Borrower
to the Bank under the Agreement, as amended hereby. Finally, each of the
Guarantors hereby represents and acknowledges that the execution and delivery of
this Amendment and the other Loan Documents executed in connection herewith
shall in no way change or modify its obligations as a guarantor, debtor,
pledgor, assignor, obligor and/or grantor under its respective Guaranty
Agreement (except as specifically provided in this Section 5.02 ) and shall not
constitute a waiver by the Bank of any of the Bank’s rights against such
Guarantor.

5.03 Ratification of Security Interests. The Company hereby agrees that the
Stock Pledge Agreement is hereby expressly amended such that the definition of
“Secured Obligations” contained therein includes, without limitation, all
indebtedness and other obligations of the Borrower now or hereafter existing
hereunder the Agreement, as amended hereby. Furthermore, the Company hereby
ratifies and reaffirms its obligations under the Stock Pledge Agreement, as the
same is amended hereby, and represents and acknowledges that the Stock Pledge
Agreement is not subject to any claims, counterclaims, defenses or offsets.
Finally, the Company hereby represents and acknowledges that the execution and
delivery of this Amendment and the other Loan Documents executed in connection
herewith shall in no way change or modify its obligations as a debtor, pledgor,
assignor, obligor and/or grantor under the Stock Pledge Agreement (except as
specifically provided this Section 5.03 ) and shall not constitute a waiver by
the Bank of any of the Bank’s rights against the Company.

5.04 Representations and Warranties. The Borrower and each of the Guarantors
hereby jointly and severally represent and warrant to the Bank that (a) the
execution, delivery and performance of this Amendment and any and all other Loan
Documents executed and/or delivered in connection herewith have been duly
authorized by all requisite corporate, partnership or trust proceedings, as
appropriate, and will not contravene, or constitute a default under, any
provision of applicable law or regulation or of the Agreement of Limited
Partnership, Articles of Incorporation, By-Laws or Trust Agreement, as
applicable, of the Borrower or any Guarantor, or of any mortgage, indenture,
contract, agreement or other instrument, or any judgment, order or decree,
binding upon the Borrower or any Guarantor; (b) the officer(s) of the Borrower
and each Guarantor executing and delivering this Amendment and any and all other
Loan Documents executed and/or delivered in connection herewith are duly elected
and are authorized, by resolution of the board of directors, board of managers
or trustees (or other applicable governing body) of



--------------------------------------------------------------------------------

the Borrower and each such Guarantor, to execute on behalf of each such entity
this Amendment and any and all other Loan Documents executed and/or delivered in
connection herewith; (c) the representations and warranties contained in the
Agreement and the other Loan Documents, as amended hereby, are true and correct
on and as of the date hereof and on and as of the date of execution hereof as
though made on and as of each such date; (d) no default or Event of Default
under the Agreement, as amended hereby, has occurred and is continuing, unless
such default or Event of Default has been specifically waived in writing by the
Bank; and (e) the Borrower and the Guarantors are in full compliance with all
covenants and agreements contained in the Agreement and the other Loan
Documents, as amended hereby.

ARTICLE VI

Miscellaneous Provisions

6.01 Survival of Representations and Warranties. All representations and
warranties made in the Agreement or any other Loan Documents, including, without
limitation, any document furnished in connection with this Amendment, shall
survive the execution and delivery of this Amendment and the other Loan
Documents to be executed in connection herewith, and no investigation by the
Bank or any closing shall affect the representations and warranties or the right
of the Bank to rely upon them.

6.02 Reference to Agreement. Each of the Agreement and the other Loan Documents,
and any and all other agreements, documents or instruments now or hereafter
executed and delivered pursuant to the terms hereof or pursuant to the terms of
the Agreement, as amended hereby, are hereby amended so that any reference in
the Agreement and such other Loan Documents to the Agreement, shall mean a
reference to the Agreement, as amended hereby.

6.03 Expenses of the Bank. As provided in the Agreement, the Borrower agrees to
pay on demand all reasonable costs and expenses incurred by the Bank in
connection with the preparation, negotiation, and execution of this Amendment
and the other Loan Documents executed pursuant hereto and any and all
amendments, modifications, and supplements hereto or thereto, including, without
limitation, the costs and fees of the Bank’s legal counsel, and all costs and
expenses incurred by the Bank in connection with the enforcement or preservation
of any rights under the Agreement or any other Loan Document, in each case as
amended hereby, including, without, limitation, the costs and fees of the Bank’s
legal counsel.

6.04 Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

6.05 Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of the Borrower, the Guarantors and the Bank and their respective
successors and assigns.

6.06 Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.

6.07 Effect of Waiver. No consent or waiver, express or implied, by the Bank to
or for any breach of or deviation from any covenant or condition by the Borrower
or any Guarantor shall be deemed a consent to or waiver of any other breach of
the same or any other covenant, condition or duty.

6.08 Headings. The headings, captions and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.



--------------------------------------------------------------------------------

6.09 Applicable Law. THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED PURSUANT
HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

6.10 Final Agreement. THE AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH AS
AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE AGREEMENT
AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO MODIFICATION,
RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS AMENDMENT
SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY THE BORROWER, THE
GUARANTORS AND THE BANK.

6.11 AGREEMENT FOR BINDING ARBITRATION. The parties agree to be bound by the
terms and provisions of the Bank’s current Arbitration Program which is
incorporated herein by reference and is acknowledged as received by the parties
pursuant to which any and all disputes shall be resolved by mandatory binding
arbitration upon the request of any party.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed and is effective as of the
date first above-written.

 

“BANK” WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Susan K. Nugent

  Susan K. Nugent,   Vice President “BORROWER” FOSSIL PARTNERS, L.P. By:  
Fossil, Inc., its general partner By:  

/s/ Randy S. Hyne

  Randy S. Hyne,   Vice President, General Counsel and Secretary “GUARANTORS”
FOSSIL, INC. By:  

/s/ Randy S. Hyne

  Randy S. Hyne,   Vice President, General Counsel and Secretary

 

FOSSIL INTERMEDIATE, INC. By:  

/s/ Kosta N. Kartsotis

Name: Kosta N. Kartsotis Title: President



--------------------------------------------------------------------------------

FOSSIL TRUST By:  

/s/ Kosta N. Kartsotis

Name: Kosta N. Kartsotis Title: President and General Manager FOSSIL STORES I,
INC. By:  

/s/ Mike L. Kovar

  Mike L. Kovar, Treasurer ARROW MERCHANDISING, INC. By:  

/s/ Mike L. Kovar

  Mike L. Kovar, Treasurer FOSSIL HOLDINGS, LLC By:  

/s/ Mike L. Kovar

  Mike L. Kovar, Manager